Title: To Thomas Jefferson from Michael Rader, 8 September 1807
From: Rader, Michael
To: Jefferson, Thomas


                        
                            D. Sir
                            
                            Fredericksburg 8th. Septr. 1807
                        
                        Having recieved information you are in want of some person who is well acquainted with pump-boring; and
                            thinking myself sufficiently versed in that business to undertake any job in that line I beg leave to solicit any job you
                            may wish done in that business; should you not ere this have employed any one to do it, (by answering this you will know my
                            terms) and are in want of any such work done, I will venture to assert that I should do it on as low terms and good
                            workmanship as any one you will get. 
                  I am very respectfully Dr. Sir Your obt servt
                        
                            Michael Rader
                            
                        
                        
                             Direct your letters to the care of Capt. William Taylor Merchant Fredericksburg 
                        
                    